      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

WOODWARD DESIGN + BUILD, LLC                        *      CIVIL ACTION
                                                    *
VS.                                                 *      NO.:
                                                    *
CERTAIN UNDERWRITERS                                *
AT LLOYD’S, LONDON,                                 *      JUDGE
TOKIO MARINE KILN, AND                              *
EVEREST INDEMNITY INSURANCE                         *
COMPANY                                             *
                                                    *      MAG. JUDGE
                                                    *


TO:    Christopher K. LeMieux
       Riess LeMieux, LLC
       1100 Poydras Street, Suite 1100
       New Orleans, LA 70163

       Mr. Jimmy A. Castex, Jr.
       Castex Esnard, LLC
       829 Baronne Street
       New Orleans, LA 70113

                                  NOTICE OF REMOVAL

       Certain Underwriters at Lloyd’s, London, severally subscribing to Insurance Account No.

484055 (hereinafter the “Insurance Account”), and Certain Interested Underwriters at Tokio

Marine Kiln, also subscribing to the Insurance Account (collectively hereinafter “Removing

Defendants”), and without waiving any affirmative defenses or objections herein, and

specifically reserving all defenses available to Removing Defendants and to all insurers

subscribing to and participating in the Insurance Account, including but not limited to all

defenses under Federal Rules of Civil Procedure Rules 8 and 12, and the right to seek a stay or

dismissal of this matter and compel arbitration, hereby remove this cause bearing Civil Action

No. 19-8113 (“State Court Action”), from Civil District Court for the Parish of Orleans, State of
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 2 of 13



Louisiana, to the United States District Court for the Eastern District of Louisiana, and further

represent:

                                                I.

                                GROUNDS FOR REMOVAL

       Removing Defendants remove this matter under federal question jurisdiction pursuant to

28 U.S.C. §§ 1441 and 1446, on the grounds that there is a valid arbitration clause in the Account

Policy made the subject of the instant dispute that falls under the Convention on the Recognition

and Enforcement of Foreign Arbitral Awards (“Convention”). Accordingly, this Court has

original jurisdiction under 9 U.S.C. §§ 202, 203 and 205.

                                               II.

                               THE STATE COURT ACTION

                                               A.
                                       Petition for Damages

       The Petition for Damages (Exhibit “A”) was filed by Plaintiff, Woodward Design +

Build, LLC (“Woodward Design”) on August 2, 2019. The Petition alleges that Woodward

Design entered into a contract for the construction of an apartment building at 730 Julia St., New

Orleans, Louisiana. Woodward Design alleges that in January 2019, the building was under

construction and sustained interior water damage due to rain, and that Woodward Design

sustained losses and submitted a claim for insurance proceeds against the insurance policy issued

under the Insurance Account, hereinafter the “Account Policy.”




                                                2
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 3 of 13



                                               B.
                                   Petition for Intervention

       On November 14, 2019, Intervening Plaintiff, Woodward Audubon, LLC (“Woodward”)

filed in the State Court Action a “Petition for Intervention”. The Order granting leave to

intervene was signed on November 15, 2019. The Petition for Intervention is attached as Exhibit

“B”. Woodward alleges that it contracted with Woodward Design for the construction of an

apartment building at 730 Julia Street. New Orleans, Louisiana. Woodward alleges that in

January 2019, the building was under construction, and sustained interior water damage due to

rain, and that Woodward sustained losses and submitted a claim for insurance proceeds against

the Account Policy. Woodward’s Petition for Intervention adopted all claims and allegations of

the original Petition filed by Woodward Design.

                                              III.

                               THE ARBITRATION CLAUSE
                               OF THE ACCOUNT POLICY

       The Account Policy includes the Compass Commercial Property Form (AR COMPASS

02 17), which provides, at “Section VII (C)”, that all “matters in difference between the Insured

and the Companies in relation to this insurance” shall be resolved through submission to an

Arbitration Tribunal:

                               SECTION VII – CONDITIONS

              C. ARBITRATION CLAUSE: All matters in difference between
              the Insured and the Companies (hereinafter referred to as “the
              parties”) in relation to this insurance, including its formation and
              validity, and whether arising during or after the period of this
              insurance, shall be referred to an Arbitration Tribunal in the
              manner hereinafter set out.

              Unless the parties agree upon a single Arbitrator within thirty days
              of one receiving a written request from the other for Arbitration,
              the Claimant (the party requesting Arbitration) shall appoint his

                                               3
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 4 of 13



              Arbitrator and give written notice thereof to the Respondent.
              Within thirty days of receiving such notice, the Respondent shall
              appoint his Arbitrator and give written notice thereof to the
              Claimant, failing which the Claimant may nominate an Arbitrator
              on behalf of the Respondent.

              Should the Arbitrators fail to agree, they shall appoint, by mutual
              agreement only, an Umpire to whom the matter in difference shall
              be referred.

              Unless the parties otherwise agree, the Arbitration Tribunal shall
              consist of persons employed or engaged in a senior position in
              Insurance underwriting or claims.

              The Arbitration Tribunal shall have power to fix all procedural
              rules for the holding of the Arbitration including discretionary
              power to make orders as to any matters which it may consider
              proper in the circumstances of the case with regard to pleadings,
              discovery, inspection of documents, examination of witnesses and
              any other matter whatsoever relating to the conduct of the
              Arbitration and may receive and act upon such evidence whether
              oral or written strictly admissible or not as it shall in its discretion
              think fit.

              All costs of the Arbitration shall be in the discretion of the
              Arbitration Tribunal who may direct to and by whom and in what
              manner they shall be paid.

              The seat of the Arbitration shall be in New York and the
              Arbitration Tribunal shall apply the law of New York as the proper
              law of this insurance.

              The Arbitration Tribunal may not award exemplary, punitive,
              multiple, consequential or other damages of a similar nature.

              The award of the Arbitration Tribunal shall be in writing and
              binding upon the parties who covenant to carry out the same. If
              either of the parties should fail to carry out any award the other
              may apply for its enforcement to a court of competent jurisdiction
              in any territory in which the party in default is domiciled or has
              assets or carries on business.

       The portion of the Account Policy containing the arbitration clause is attached as Exhibit

“C”. A full copy of the Account Policy is attached as Exhibit “D”.



                                                 4
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 5 of 13



       All insurers, including the Removing Defendants, have invoked their right to arbitrate all

matters in dispute with Woodward and Woodward Design by letter dated December 3, 2019.

                                               IV.

                            THE MATTERS IN DIFFERENCE
                         THAT ARE SUBJECT TO ARBITRATION

       The “matters in difference,” as described in the arbitration clause, are those between

Woodward and Woodward Design, and the Removing Defendants, and all other insurers

subscribing to the Insurance Account, and include but are not limited to whether Woodward and

Woodward Design have met the grant of coverage under the Account Policy, whether they have

provided satisfactory proofs of loss, whether and to what extent the exclusions and limitations of

the Account Policy apply to any alleged covered losses, and the adjustment of the claims

submitted to all insurers subscribing to the Insurance Account.

                                               V.

                            CITIZENSHIP OF THE REMOVING
                                    DEFENDANTS

       Certain Underwriters at Lloyd’s, London and the Tokio Marine Kiln syndicates

subscribing to the Insurance Account, are principally citizens of countries other than the United

States, such as the United Kingdom of Great Britain. By way of example:

       Syndicate 2987, is an unincorporated association, the managing agent of
       which is Brit Syndicates Limited, and the sole corporate member is Brit
       UW Limited, registered in England and Wales, with its principal place of
       business in London, England.

       Syndicate 2003 is an unincorporated association, the managing agent of
       which is Catlin Underwriters Agencies Limited, and the sole corporate
       member is Catlin Syndicate Limited, which is registered in England, with
       its principal place of business in London, England.

       Tokio Marine Kiln Syndicate 510, is an unincorporated association, the
       managing agent of which is Tokio Marine Kiln Syndicates Limited, and

                                                5
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 6 of 13



          the majority corporate member is Tokio Marine Kiln Group Limited,
          registered in England and Wales, with its principal place of business in
          London, England.


          Other syndicates and Underwriters are also citizens of countries other than the United

States.

                                               VI.

                                    REMOVAL IS PROPER

          The United States is a party to the Convention on the Recognition and Enforcement of

Foreign Arbitral Awards, 21 U.S.T. 2517, T.I.A.S. No. 6997, 330 U.N.T.S. 38, reprinted

following, 9 U.S.C. § 201 (West Supp. 1998). The United Kingdom of Great Britain is a

signatory to the Convention. Under Article II of the Convention, the United States and other

signatory countries are each bound to “recognize an agreement in writing under which the parties

undertake to submit to arbitration all or any differences which may have arisen or which may

arise between them….” The courts of each signatory country are also bound to enforce such

agreements.

          The Convention is an international treaty that guarantees citizens of any signatory

country the right to enforce agreements to arbitrate disputes. As the United States Supreme

Court has explained, “[t]he goal of the convention, and the principal purpose underlying

American adoption and implementation of it, was to encourage the recognition and enforcement

of commercial arbitration agreements and international contracts and to unify the standard by

which the agreements to arbitrate are observed and arbitral awards are enforced in the signatory

countries.” Scherk v. Alberto-Culver Co., 417 U.S. 506, 520, n. 15 (1974).

          In 1970, Congress enacted enabling legislation to enforce the Convention in United

States Courts. See 9 U.S.C. §§ 201-208. The Federal Arbitration Act (FAA) governs the

                                                6
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 7 of 13



enforcement, validity, and interpretation of arbitration clauses in commercial contracts, both in

state and federal courts. Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460

U.S. 1, 24-25, 103 S. Ct. 927, 941-42, 74 L. Ed. 2d 765 (1983). Chapter 2 of the FAA, 9 U.S.C.

§§ 201-208 (“Convention Act”), which implements the Convention, controls arbitration disputes

in the international context. In general, the Convention Act creates a strong presumption in

favor of arbitration, especially in international commercial agreements. Mitsubishi Motors Corp.

v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 638-40, 105 S. Ct. 3346, 3359-61, 87 L. Ed. 2d

444 (1985).

       The instant disputes (“matters in difference”) arise under the terms and conditions of the

Account Policy, including the arbitration clause contained therein. The arbitration clause in the

Account Policy falls under the Convention and under 9 U.S.C. § 202 of the Convention Act,

because it is included in a commercial contract between Woodward and Woodward Design,

United States citizens, and corporate citizens of the United Kingdom of Great Britain.

Therefore, the subject matter of the State Court Action “relates” to an arbitration agreement

subject to the Convention, within the meaning of 9 U.S.C. § 205. See La. Commerce & Trade

Ass'n Self Insurers Fund v. Certain Underwriters at Lloyd's London, 2014 U.S. Dist. LEXIS

96605, (E.D. La. 2014). The Fifth Circuit has recognized that disputes under an insurance policy

containing an arbitration clause with an international party and subject to arbitration under the

Convention. Acosta v. Master Maintenance & Const., Inc., 452 F.3d 373, 380 (5th Cir. 2006).

Accordingly, because the instant disputes fall under the Convention, the claims are subject to

mandatory arbitration in the United States.

       There is no question that the instant disputes arise under the Account Policy that contains

an arbitration provision, and are disputes between citizens of the United States and citizens of



                                                7
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 8 of 13



countries other than the United States. The entirety of the disputes filed by Woodward and

Woodward Design against Removing Defendants relate to the Account Policy and arbitration

provision, and the Account Policy requires that arbitration be held in New York, and under New

York law.

       As a matter clearly falling under the Convention, and as disputes relating to an arbitration

agreement, 9 U.S.C. §205 of the Convention Act provides for removal of the State Court Action:

               Where the subject matter of an action or proceeding pending in a
               State court relates to an arbitration agreement or award falling
               under the Convention, the defendant or defendants may, at any
               time before the trial thereof, remove such action or proceeding to
               the district court of the United States for the district and division
               embracing the place where the action or proceeding is pending.
               The procedure for removal of causes otherwise provided by law
               shall apply, except that the ground for removal provided in this
               section need not appear on the fact of the complaint but may be
               shown in the petition for removal.

       This action is properly removed to this District Court as the district embracing Civil

District Court for the Parish of Orleans, where the State Court Action was pending.

                                                VII.

                                    REMOVAL IS TIMELY

       This removal is timely, pursuant to 9 U.S.C. § 205, which provides that state court

proceedings relating to an arbitration agreement falling under the Convention may be removed to

federal court “at any time before the trial.” No trial has commenced in the State Court Action.

Under 9 U.S.C. § 205, any action or proceeding so removed shall be deemed to have been

brought in the district court to which it is removed.




                                                  8
      Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 9 of 13



                                              VIII.

                   CONGRESS GRANTED FEDERAL COURTS
             BROAD REMOVAL JURISDICTION IN CONVENTION CASES

       The purpose and intent behind the enactment of the Convention Act was to “encourage

the recognition and enforcement of commercial arbitration agreements and international

contracts and to unify the standard by which the agreements to arbitrate are observed and arbitral

awards are enforced in the signatory countries.” Scherk v. Alberto-Culver Co., 417 U.S. 506,

520 n. 15, 94 S. Ct. 2449 (1974). As the Fifth Circuit has observed, uniformity is best served by

trying all Convention cases in federal court and the general rules regarding removal jurisdiction

do not apply to Convention Act removal:

               Because ‘uniformity is best served by trying all [Convention] cases
               in federal court unless the parties unequivocally choose otherwise
               [citation omitted], Congress granted the federal courts jurisdiction
               over Convention cases and added one of the broadest removal
               provisions, §205, in the statute books. So generous is the removal
               provision that we have emphasized that the general rule of
               construing removal statutes strictly against removal ‘cannot apply
               to Convention Act cases because in these instances, Congress
               created special rights to channel cases into federal court.’

Acosta v. Master Maint. & Constr., Inc., 452 F.3d 373 (5th Cir. 2006), quoting, McDermott Int’l,
Inc. v. Lloyd’s Underwriters of London, 944 F.2d 1199, 1207-08 (5th Cir. 1991).

                                               IX.

                 THE REMOVED STATE COURT ACTION “FALLS
                 UNDER” THE CONVENTION AND “RELATES TO”
                WOODWARD’S AND WOODWARD DESIGN’S CLAIMS

       If at least one party to a commercial legal relationship is not a United States citizen, the

arbitration agreement contained in the commercial legal relationship is deemed to “fall under”

the Convention. Mongaya v. AET MCV BETA, LLC, 2018 WL 6067547, p. 4 (E.D. La. 2018).

The Account Policy provides coverage pursuant to the terms, conditions, definitions, exclusions,



                                                9
     Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 10 of 13



and endorsements of a single set of coverage documents common to all the insurers subscribing

to the Insurance Account. There is only one common arbitration agreement (Exhibit C) to which

all insurers under the Account Policy are bound. The fact that some insurers subscribing to the

Insurance Account are citizens of the United States does not impair removal: “. . . a party’s non-

signatory status is not relevant to the inquiry of whether some particular arbitration clause ‘falls

under’ the Convention” for purposes of removal. Id. If the arbitration clause falls under the

Convention, as is the case with the Account Policy’s arbitration clause, removal jurisdiction is

proper.

          The other test for removal jurisdiction is whether the state court litigation “relates to” an

arbitration agreement falling under the Convention. The “relates to” requirement is an extremely

low bar. If the Account Policy’s arbitration agreement can conceivably affect the outcome of

Woodward’s and Woodward Design’s claims, then the arbitration agreement “relates to” their

suit, and removal is proper. The arbitration clause in the Account Policy at issue herein clearly

can effect the outcome of the State Court Action, since it contains disputes against insurers

subscribing to the Insurance Account. Therefore, the arbitration clause has a direct effect on this

litigation. The federal question jurisdiction conferred under 9 U.S.C. §205 is unlike most other

forms of federal question jurisdiction, because it permits removal on the basis of a federal

defense. Beiser v. Weyler, 284 F.3d 665, 666 (5th Cir. 2002).

                                                   X.

                               CONVENTION REMOVAL
                              AUTHORIZES REMOVAL OF
                      THE ENTIRE “ACTION” AND NOT JUST CLAIMS

          The Fifth Circuit has instructed that when defining the scope of jurisdictional statutes,

“heavy emphasis shall be placed on the language of the particular statute in question.” Nolan v.



                                                   10
     Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 11 of 13



Boeing Co., 919 F.2d 1058, 1064 (5th Cir. 1990). Examining the language of the Convention,

Act, 9 U.S.C §203 first provides for original subject matter jurisdiction over “an action or

proceeding” falling under the Convention (emphasis added). Section 205 then provides for

removal of the “action or proceeding” (emphasis added). The use of the terms “action or

proceeding” in both statutes significantly expands the scope of removal. Removal of the entire

case (“action”) is permitted, and not just as to a claim or claims, as is the case in other removal

statutes.

        In Nolan, supra the Fifth Circuit examined original subject matter jurisdiction and the

right of removal under the Foreign Sovereign Immunities Act (“FSIA”). The Nolan court held

that because the FSIA established original subject matter jurisdiction over the “action” (like

§203), and not just over “claims”, the statute conferred federal subject matter jurisdiction over

the entire case:

                   . . . the FSIA grants jurisdiction to federal courts over ‘action(s)’
                   and not just over ‘claims.’ This language is broad enough to
                   extend federal court subject matter jurisdiction over the entire
                   action in which the foreign state is a party, rather than simply over
                   the ‘claims’ in that action which are specifically asserted against
                   the foreign state.

Nolan, supra 919 F.2d at 1064.

        Similarly, §203 of the Convention Act extends original subject matter jurisdiction over

the entire “action or proceeding,” and not just the claims against the foreign insurer signatories to

the Convention. Therefore, removal under §205 applies to the entire action, including the

Woodward’s and Woodward Design’s claims against both the domestic and foreign insurers.

        In a case involving the removal of claims against insurers under the Convention Act, the

United States District Court for the Western District of Louisiana held that under 9 U.S.C. §203,

the Court retained original jurisdiction over the “entire action” once removed, and “lack(ed)

                                                    11
     Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 12 of 13



discretion to refuse such original jurisdiction, once properly invoked.” Ieyoub ex rel. State v. Am

Tobacco Co., 97-1174 (W.D. La. 1997); 1997 U.S. Dist. LEXIS 24219, 53-54.

                                               XI.

                        WOODWARD AND WOODWARD DESIGN
                         HAVE ALLEGED ALL THE INSURERS
                         ENGAGED IN INTERDEPENDENT AND
                            CONCERTED MISCONDUCT

       Woodward and Woodward Design have clearly alleged that all insurers under the

Account Policy have engaged in interdependent and concerted misconduct by denying

Woodward’s and Woodward Design’s claims under the Account Policy. The Petition for

Damages, and the Petition for Intervention, by adoption, identify the Insurance Account and the

alleged actions that were undertaken by the insurers subscribing to the Insurance Account,

including the insurers’ alleged failure “to properly adjust and compensate” Woodward and

Woodward Design (Exhibit A, para. XXI). The Account Policy is applicable to all insurers.

                                               XII.

                                  CONSENT TO REMOVAL

       Attached as Exhibit “E” is Everest Indemnity Insurance Company’s consent to the instant

removal, although consent of other defendants is not required under Convention removal. See

Acosta v. Master Maintenance & Const., Inc., supra, 452 F.3d at 380.

                                              XIII.

                                 NOTICE TO ALL PARTIES
                                   AND STATE COURT

       Removing Defendants will promptly give notice to all parties in writing, and shall file a

Notice of this removal with the Clerk of the State Court Action.




                                                12
     Case 2:19-cv-14017-GGG-DMD Document 1 Filed 12/03/19 Page 13 of 13



                                              Respectfully submitted,

                                              ADAMS HOEFER HOLWADEL, LLC


                                              _/s/ D. Russell Holwadel__________
                                              D. RUSSELL HOLWADEL (#16975) T.A.
                                              Email: drh@ahhelaw.com
                                              BRUCE R. HOEFER, JR. (#6889)
                                              Email: brh@ahhelaw.com
                                              PHILLIP J. REW (#25843)
                                              Email: pjr@ahhelaw.com
                                              HEATHER E. REZNIK (#29175)
                                              Email: her@ahhelaw.com
                                              400 Poydras Street, Suite 2450
                                              New Orleans, Louisiana 70130
                                              Telephone:     (504) 581-2606
                                              Facsimile:     (504) 525-1488
                                              Attorneys for Removing Defendants, Certain
                                              Underwriters at Lloyd’s, London and Certain
                                              Interested Underwriters at Tokio Marine Kiln
                                              subscribing to and participating in Insurance
                                              Account No.484055



                                 CERTIFICATE OF SERVICE

        I certify that on this 3rd day of December, 2019, the undersigned electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system which will send notice of

electronic filing to all counsel of record.



                         ____/s/ D. Russell Holwadel____




                                                13
